UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-8109


JAMES D. TINSLEY,

                Plaintiff – Appellant,

          v.

SHERIFF RICK DAVIS; CAPTAIN GILBERT; COUNTY ADMINISTRATOR
STEVE WYATT; COUNTY OF HENDERSON, N.C.,

                Defendants – Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.   Graham C. Mullen,
Senior District Judge. (1:09-cv-00379-GCM)


Submitted:   April 13, 2010                      Decided:    May 12, 2010


Before TRAXLER,     Chief   Judge,   and   NIEMEYER   and   KING,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


James D. Tinsley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          James D. Tinsley appeals the district court’s orders

dismissing his 42 U.S.C. § 1983 (2006) complaint and denying his

motion for reconsideration.          We have reviewed the record and

find no reversible error.        Accordingly, we affirm the district

court’s orders.     Tinsley v. Sheriff Rick Davis, No. 1:09-cv-

00379-GCM (W.D.N.C. Oct. 13, 2009; Oct. 30, 2009).              We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   the    court   and

argument would not aid the decisional process.

                                                                   AFFIRMED




                                     2